NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QIANG SUN,                                       No.   14-72106

                Petitioner,                      Agency No. A087-843-661

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Qiang Sun, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to where Sun sought medical treatment after allegedly

being beaten, and when he first decided to leave China. See id. at 1048 (adverse

credibility determination reasonable under “the totality of circumstances”). Sun’s

explanation as to why he testified inconsistently about when he first left China

does not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th

Cir. 2000). Thus, in the absence of credible testimony, in this case, Sun’s asylum

and withholding of removal claims fail. See Huang v. Holder, 744 F.3d 1149, 1156

(9th Cir. 2014).

      Substantial evidence also supports the agency’s denial of Sun’s CAT claim

because it is based on the same testimony the agency found not credible, and Sun

does not point to any other evidence in the record that compels the conclusion that

it is more likely than not he would be tortured by or with the consent or

acquiescence of a public official in China. See id.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-72106